Exhibit 10.1

[FORM OF SENIOR VP & ABOVE, first used in March 2012]

ON SEMICONDUCTOR CORPORATION

AMENDED AND RESTATED STOCK INCENTIVE PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNITS AWARD AGREEMENT

ON Semiconductor Corporation, a Delaware Corporation, (“Company”) hereby grants
to                      (“Grantee”), a Participant in the ON Semiconductor
Corporation Amended and Restated Stock Incentive Plan, as amended from
time-to-time (“Plan”), a Performance-Based Restricted Stock Units Award
(“Award”) for Units (“Units”) representing shares of the common stock of the
Company (“Stock”). This agreement to grant Stock Units (“Award Agreement” or
“Grant Agreement”) is made effective as of the          day of                 ,
         (“Grant Date”). If Grantee is a Covered Employee, this Award is
designated as a “Performance Compensation Award” and as such is granted pursuant
to Article 11 of the Plan.

RECITALS

A.          The Board of Directors of the Company (“Board”) has adopted the Plan
as an incentive to retain employees, officers, and non-employee Directors of,
and Consultants to, the Company and to enhance the ability of the Company to
attract, retain and motivate individuals upon whose judgment, interest and
special effort the successful conduct of the Company’s operation is largely
dependent.

B.          Under the Plan, the Board has delegated its authority to administer
the Plan to the Compensation Committee of the Board (“Committee”).

C.          The Committee has approved the granting of Units to the Grantee
pursuant to the Plan to provide an incentive to the Grantee to focus on the
long-term growth of the Company.

D.          To the extent not specifically defined herein or in the Grantee’s
employment agreement or comparable agreement, as amended from time to time
(“Employment Agreement”), all capitalized terms used in this Award Agreement
shall have the meaning set forth in the Plan unless a contrary meaning is set
forth in the Employment Agreement.

In consideration of the mutual covenants and conditions hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Grantee agree as follows:

1.      Grant of Units.    The Company hereby grants to the Grantee a
Performance-Based Restricted Stock Unit Award for              Units,
representing the right to receive payment of the same number of shares of Stock,
subject to the terms and conditions of this Award Agreement and the provisions
of the Plan, which terms are incorporated herein by reference.

2.      Vesting of Units and Related Information.

2.1        Vesting Schedule.    The performance measurement period for this
Award begins on                          ,          and ends on
                         ,          (“Performance Measurement Period”). Subject
to the terms and conditions set forth in this Grant Agreement, the Units granted
pursuant to paragraph 1 will vest (if at all) on each Vesting Date provided that
some or all of the performance goals (“Performance Goals”) described below are
achieved. For



--------------------------------------------------------------------------------

purposes of this Grant Agreement, the term “Vesting Date” for any Performance
Measurement Period means the date set forth in the table below, subject to the
achievement of the relevant Performance Goals. Whether the Performance Goals
applicable to each Vesting Date have been achieved shall be determined by the
Company or Committee, as applicable, pursuant to paragraph 2.5 below.

 

Performance

Measurement

Period (based on

the Company’s

quarterly &

  annual reporting  

periods)

    Measurement  
Period #   Portion of
Units
    Eligible for     
Vesting     Performance Goals     (dollars in millions)     Vesting Date      

Adjusted

Non-GAAP

EBITDA

                                                     

FY         

  1   1/6   Threshold - $           

Date on which the Company files its

Form 10-K for FY         

    1/6   Target - $                            

Fiscal Q1-        

  2   1/24   Threshold - $          

Date on which the Company files its

Form 10-Q for 1st quarter of FY         

    1/24   Target - $                            

Fiscal Q2-        

  3   1/24   Threshold - $          

Date on which the Company files its

Form 10-Q for 2nd quarter of FY         

    1/24   Target - $                            

Fiscal Q3-        

  4   1/24   Threshold - $          

Date on which the Company files its

Form 10-Q for 3rd quarter of FY         

    1/24   Target - $                            

Fiscal Q4-        

  5   1/24   Threshold -$           

Date on which the Company files its

Form 10-K for FY         

    1/24   Target - $                            

Fiscal Q1-        

  6   1/24   Threshold - $          

Date on which the Company files its

Form 10-Q for 1st quarter of FY         

    1/24   Target - $                            

Fiscal Q2-        

  7   1/24   Threshold - $          

Date on which the Company files its

Form 10-Q for 2nd quarter of FY         

    1/24   Target - $                            

Fiscal Q3-        

  8   1/24   Threshold - $          

Date on which the Company files its

Form 10-Q for 3rd quarter of FY         

    1/24   Target - $                            

Fiscal Q4-        

  9   1/24   Threshold - $          

Date on which the Company files its

Form 10-K for FY         

    1/24   Target - $          

 

2



--------------------------------------------------------------------------------

2.2        Terms and Conditions of Vesting.

(a)      If the Adjusted Non-GAAP EBITDA (as defined below) Performance Goal is
achieved for a Performance Measurement Period (as described in the table above),
the applicable portion of Units shall vest on the relevant Vesting Date.

(b)      If the Performance Goal for the first Performance Measurement Period,
fiscal year         , is not achieved, the Units and the Performance Goal will
carry forward and the Units will vest if the Performance Goal is achieved during
any four consecutive fiscal quarters, provided that the cumulative Adjusted
Non-GAAP EBITDA for such four consecutive fiscal quarters is at least
$             million with respect to the Threshold Performance Measure and at
least $             million with respect to the Target Performance Measure. Any
unvested Units for the first Performance Measurement Period will not expire
until all unvested Units for the Award expire as provided in paragraph 2.2(f).

(c)      If the Threshold Performance Measure is achieved on the relevant
Vesting Date, 50% of the eligible Units shall vest on the relevant Vesting Date.
If the applicable Target Performance Measure is achieved on the relevant Vesting
Date, the other 50% of the eligible Units shall vest on the relevant Vesting
Date.

(d)      If the Threshold Performance Measure is achieved on the relevant
Vesting Date, but the Target Performance is not achieved, 50% of the eligible
Units shall vest on the relevant Vesting Date. The remaining 50% of Units
associated with the Target Performance Measure shall carry forward to subsequent
quarters until either the Target Performance Measure (i) is achieved, and then
all Units carried forward related to the Target Performance measure shall vest
on the relevant Vesting Date, or (ii) is not achieved, and the Award has
expired.

(e)      If the Threshold Performance Measure is not achieved on the relevant
Vesting Date, no portion of the Units shall vest on the relevant Vesting Date.
Any unvested Units shall carry forward to subsequent quarters until either the
Threshold Performance Measure or Target Performance Measure (i) is achieved, and
then all Units carried forward related to these measures shall vest on the
relevant Vesting Date, or (ii) is not achieved, and the Award has expired.

(f)      All Units and all Units carried forward related to applicable
Performance Goals shall, subject to achievement of such goals, vest on the
relevant Vesting Date and any remaining unvested Units as of the Performance
Measurement Period ending date (i.e.,                              ,         )
shall expire the earlier of (i) the day following the date on which the Company
files its Form 10-K for fiscal year         , or (ii) the day following the last
day of the first quarter of fiscal year          provided that the Company or
Committee, as applicable, has determined whether the Performance Goals
applicable to each Vesting Date have been achieved in accordance with paragraph
2.5 below.

EXAMPLE OF CARRYOVER (for illustrative purposes only): Assume you are granted
24,000 Units. One-twenty fourth or 1,000 of the Units are available to vest upon
achievement of the applicable Performance Goals for Performance Measurement
Periods #2 through #9.

 

3



--------------------------------------------------------------------------------

  •  

Assume that actual performance for Q1-         is $             million Adjusted
Non-GAAP EBITDA. In Q1-         the Threshold Performance Measure ($            
million) was met but the Target Performance Measure ($             million) was
not so 1,000 Units vest and 1,000 Units carry forward to subsequent quarters
until the Q1-        Target Performance Measure ($             million) is met.

 

  •  

Assume that actual performance for Q2-         is $             million Adjusted
Non-GAAP EBITDA. In Q2-        , the Threshold Performance Measure
($             million) was met but the Target Performance Measure
($             million) was not so 1,000 Units vest and 1,000 carry forward to
subsequent quarters until the Q2-         Target Performance Measure
($             million) is met. Additionally, the 1,000 unvested Units from
Q1-         would vest because the Q1-         Target Performance Measure
($             million) was met.

 

  •  

The vesting of Units will continue in this manner until the unvested Units
expire in accordance with paragraph 2.2(f).

2.3        Performance Goal Defined.

(a)      Adjusted Non-GAAP EBITDA.    For the purposes of this Agreement
“Adjusted Non-GAAP EBITDA” shall mean the Company’s (which includes SANYO
Semiconductor related operations and activities and any merger and acquisition
activity, and net income attributable to minority interest) consolidated
earnings, before interest (income or expense), taxes, depreciation and
amortization (or “EBITDA”) for the applicable Performance Measurement Period,
calculated taking into account any timely adjustments made in accordance with
paragraph 2.4. If the Committee determines that an alternative method would be
more appropriate to achieve the objectives of this Award then such method shall
be applied to determine Adjusted Non-GAAP EBITDA for the applicable Performance
Measurement Period; provided, however, if the Grantee is a Covered Employee, for
Performance Measurement Period #1, the Committee’s determination must be made
before the date that is 90 days after the commencement of fiscal year         
and provided further, for Performance Measurement Periods #2 through #9, the
Committee’s determination must be made before the date on which 25% of the
applicable fiscal quarter has elapsed. For purposes of this Agreement, the term
“GAAP” means United States generally accepted accounting principles consistently
applied.

2.4        Adjustments to Non-GAAP EBITDA.    If applicable to the Company for
purposes of calculating Non-GAAP EBITDA for a particular Performance Measurement
Period, the Company, or Committee if the Grantee is a Covered Employee, shall
adjust Non-GAAP EBITDA to exclude the following: (i) restructuring, asset
impairments and other, net; (ii) goodwill and intangible asset impairment;
(iii) non-cash manufacturing expenses; (iv) actuarial gains or losses on pension
plans and other pension benefits; (v) gain or loss on acquisitions; (vi) gain or
loss on debt repurchase, debt exchange, early extinguishment of debt;
(vii) expensing of inventory fair market value step up; and (viii) extraordinary
items. For the avoidance of doubt, Non-GAAP EBITDA, as adjusted, shall
specifically include merger and acquisition related operations and activities of
the Company, including SANYO Semiconductor.

In addition, if the Grantee is not a Covered Employee, the Company may, as it
deems appropriate in its sole discretion, exclude the effect (whether positive
or negative) of any of the following types of events or matters with respect to
the Company occurring after the Grant

 

4



--------------------------------------------------------------------------------

Date of the Award: (a) impacts of natural disasters; and (b) other unusual or
infrequent material matters or material events. Each such adjustment, if any,
shall be made solely for the purpose of providing a consistent basis from
period-to-period for the calculation of the Performance Goals in order to
prevent the dilution or enlargement of the Grantee’s rights with respect to the
Award.

If the Grantee is a Covered Employee, the Committee may, (i) for Performance
Measurement Period #1, prior to the date that is 90 days after the commencement
of fiscal year         , and (ii) for Performance Measurement Periods #2 through
#9, prior to the date on which 25% of the applicable fiscal quarter has elapsed,
adjust the Performance Goals, as it deems appropriate in its sole discretion, to
exclude the effect (whether positive or negative) of any of the following types
of events or matters with respect to the Company occurring after the Grant Date
of the Award: (a) impacts of natural disasters; and (b) other unusual or
infrequent material matters or material events. Each such adjustment, if any,
shall be made solely for the purpose of providing a consistent basis from
period-to-period for the calculation of the Performance Goals in order to
prevent the dilution or enlargement of the Grantee’s rights with respect to the
Award.

Notwithstanding anything in this Agreement to the contrary, if the Grantee is a
Covered Employee, any adjustments to Non-GAAP EBITDA for a particular
Performance Measurement Period shall only apply to the vesting of Units
associated with that particular Performance Measurement Period and not with
respect to the vesting of Units carried over from prior Performance Measurement
Periods pursuant to paragraph 2.2.

2.5        Final Determination of Performance Goals Attained.    The Company (or
the Committee with respect to grants to employees who are Covered Employees
under Section 162(m) of the Code) shall be responsible for determining in good
faith whether, and to what extent, the Performance Goals set forth in this Grant
Agreement have been achieved. The Company, or the Committee, as applicable, may
reasonably rely on information from, and representations by, individuals within
the Company in making such determination and when made such determination shall
be final and binding on the Grantee.

3.      Termination of Employment.

3.1        General.    Subject to the provisions of paragraph 3.2 below, if the
Grantee terminates employment with the Company for any reason (including upon a
termination for Cause), any unvested Units will be canceled and forfeited as of
the date of Grantee’s termination of employment. In other words, the Grantee
must be employed by the Company on the relevant Vesting Date to receive any
payment with respect to the Units that vest on such Vesting Date. In no event
shall any Units vest after the earlier of (i) the day after the date on which
the Company files its Form 10-K for fiscal year         , or (ii) the day after
the last day of the first quarter of fiscal year         .

3.2        Change in Control.    In the event the Company terminates the
Grantee’s employment without Cause (including, if applicable, a termination for
Good Reason as defined in Grantee’s Employment Agreement or similar document)
within two (2) years following a Change in Control, then all unvested Units
shall become immediately vested. The Vesting Date for any Units that vest
pursuant to this paragraph 3.2 shall be the date of the Grantee’s termination of
employment.

 

5



--------------------------------------------------------------------------------

4.      Time and Form of Payment.    Subject to the provisions of this Award
Agreement and the Plan, as Units vest on the Vesting Dates set forth in
paragraph 2 or paragraph 3.2, as the case may be, the Company will deliver to
the Grantee the same number of whole shares of Stock, rounded up or down.
Subject to paragraph 20, the Company shall deliver the vested shares (if any)
within 15 days of the applicable Vesting Date.

5.      Nontransferability.    The Units granted by this Grant Agreement shall
not be transferable by the Grantee or any other person claiming through the
Grantee, either voluntarily or involuntarily, except by will or the laws of
descent and distribution or as otherwise provided under Article 13 of the Plan.

6.      Adjustments.    In the event of a stock dividend or in the event the
Stock shall be changed into or exchanged for a different number or class of
shares of stock of the Company or of another corporation, whether through
reorganization, recapitalization, stock split-up, combination of shares, merger
or consolidation, there shall be substituted for each such remaining share of
Stock then subject to this Grant Agreement the number and class of shares of
stock into which each outstanding share of Stock shall be so exchanged, all as
set forth in Section 5.3 of the Plan.

7.      Delivery of Shares.    No shares of Stock shall be delivered under this
Award Agreement until (i) the Units vest pursuant to paragraph 2 or paragraph 3
above, as the case may be; (ii) approval of any governmental authority required
in connection with the Award Agreement, or the issuance of shares thereunder,
has been received by the Company; (iii) if required by the Committee, the
Grantee has delivered to the Company documentation (in form and content
acceptable to the Company in its sole and absolute discretion) to assist the
Company in concluding that the issuance to the Grantee of any share of Stock
under this Grant Agreement would not violate the Securities Act of 1933 or any
other applicable federal or state securities laws or regulations; (iv) the
Grantee has complied with paragraph 13 below of this Award Agreement in order
for the proper provision for required tax withholdings to be made; and (v) the
Grantee has executed and returned this Grant Agreement to the Company (which, in
the case of an Grant Agreement provided to the Grantee in electronic
format, requires that the Grantee click the “ACCEPT” button). This Grant
Agreement must be executed by Grantee no later than, the earlier of (i) eleven
(11) months from the Grant Date (through and including the normal close of
business of the Company for its headquarters location in Phoenix, Arizona on
                             ,         ), or (ii) the date preceding the first
Vesting Date described in paragraph 2 of this Grant Agreement.

8.      Securities Act.    The Company shall not be required to deliver any
shares of Stock pursuant to the vesting of Units if, in the opinion of counsel
for the Company, such issuance would violate the Securities Act of 1933 or any
other applicable federal or state securities laws or regulations.

9.      Voting and Other Stockholder Related Rights.    The Grantee will have no
voting rights or any other rights as a stockholder of the Company (e.g., no
rights to cash dividends) with respect to unvested Units until the Units become
vested and the Company issues shares of Stock to the Grantee.

 

6



--------------------------------------------------------------------------------

10.      Delivery of Documents and Notices.    Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Grant Agreement provides for effectiveness only upon actual receipt of
such notice) upon personal delivery, electronic delivery at the e-mail address,
if any, provided for the Grantee by the Company or an Affiliate, or upon deposit
in the U.S. Post Office or foreign postal service, or with a nationally
recognized overnight courier service, with postage and fees prepaid, addressed
to the other party at the current address on file with the Company or at such
other address as such party may designate in writing from time-to-time to the
other party.

10.1        Description of Electronic Delivery.    The Plan documents, which may
include but do not necessarily include: the Plan, a grant notice, this Grant
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Grantee
electronically. In addition, the Grantee may deliver electronically any grant
notice and this Grant Agreement to the Company or to such third party involved
in administering the Plan as the Company may designate from time-to-time. Such
means of electronic delivery may include but do not necessarily include the
delivery of a link to a Company intranet or the internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other means of electronic delivery specified by the Company.

10.2        Consent to Electronic Delivery.    The Grantee acknowledges that
Grantee has read paragraph 10.1 and consents to the electronic delivery of the
Plan documents and any grant notice. The Grantee acknowledges that Grantee may
receive from the Company a paper copy of any documents delivered electronically
at no cost by contacting the Company by telephone or in writing.

11.      Administration.    This Award Agreement is subject to the terms and
conditions of the Plan and the Plan shall in all respects be administered by the
Committee in accordance with the terms and provisions of the Plan. The Committee
shall have the sole and complete discretion with respect to all matters reserved
to it by the Plan and decisions of the majority of the Committee with respect to
the Plan and this Award Agreement shall be final and binding upon the Grantee
and the Company. In the event of any conflict between the terms and conditions
of this Grant Agreement and the Plan, the provisions of the Plan shall control.

12.      Continuation of Employment.    This Grant Agreement shall not be
construed to confer upon the Grantee any right to continue employment with the
Company and shall not limit the right of the Company, in its sole and absolute
discretion, to terminate Grantee’s employment at any time.

13.      Responsibility for Taxes and Withholdings.    Regardless of any action
the Company or the Grantee’s actual employer (“Employer”) takes with respect to
any or all income tax, social insurance, payroll tax, payment on account or
other tax-related items related to the Grantee’s participation in the Plan and
legally applicable to the Grantee (“Tax-Related Items”), the Grantee
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the

 

7



--------------------------------------------------------------------------------

Grantee’s responsibility and may exceed the amount actually withheld by the
Company or the Employer. The Grantee further acknowledges that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Units,
including the grant of the Units, the vesting of Units, the conversion of the
Units into shares or the receipt of an equivalent cash payment, the subsequent
sale of any shares acquired at vesting and the receipt of any dividends and/or
dividend equivalents; and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Units to reduce or
eliminate the Grantee’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Grantee has become subject to tax in more
than one jurisdiction between the Grant Date and the date of any relevant
taxable event, the Grantee acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee shall pay, or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, pursuant
to Article 17 of the Plan, if permissible under local law and unless otherwise
provided by the Committee prior to the vesting of the shares, the Grantee
authorizes the Company or the Employer, or their respective agents, to withhold
all applicable Tax-Related Items in shares of Stock to be issued upon
vesting/settlement of the Units. Alternatively, or in addition, the Grantee
authorizes the Company and/or the Employer, or their respective agents, at the
Company’s discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following: (i) withholding from the
Grantee’s wages or other cash compensation paid to the Grantee by the Company
and/or the Employer; (ii) withholding from proceeds of the sale of shares of
Stock acquired upon vesting/settlement of the Units either through a voluntary
sale or through a mandatory sale arranged by the Company (on the Grantee’s
behalf pursuant to this authorization); (iii) personal check or other cash
equivalent acceptable to the Company; or (iv) any other means as determined
appropriate by the Company or the Committee.

The Company may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding amounts or other applicable withholding
rates. If the obligation for Tax-Related Items is satisfied by withholding a
number of shares of Stock as described herein, for tax purposes, the Grantee
shall be deemed to have been issued the full number of shares of Stock subject
to the Award, notwithstanding that a number of the shares of Stock are held back
solely for the purpose of paying the Tax-Related Items due as a result of the
Grantee’s participation in the Plan.

Finally, the Grantee shall pay to the Company or to the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Grantee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver shares or the proceeds of the sale of shares of Stock if the
Grantee fails to comply with his or her obligation in connection with the
Tax-Related Items.

14.      Amendments.    Unless otherwise provided in the Plan or this Grant
Agreement, this Grant Agreement may be amended only by a written agreement
executed by the Company

 

8



--------------------------------------------------------------------------------

and the Grantee.

15.      Integrated Agreement.    Any grant notice, this Grant Agreement and the
Plan shall constitute the entire understanding and agreement of the Grantee and
the Company with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties between the Grantee and the Company with respect to such subject
matter other than those as set forth or provided for herein or therein. To the
extent contemplated herein or therein, the provisions of any grant notice and
this Grant Agreement shall survive any settlement of the Award and shall remain
in full force and effect.

16.      Severability.    If one or more of the provisions of this Grant
Agreement shall be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby and the invalid, illegal or
unenforceable provisions shall be deemed null and void; however, to the extent
permissible by law, any provisions which could be deemed null and void shall
first be construed, interpreted or revised retroactively to permit this Grant
Agreement to be construed so as to foster the intent of this Grant Agreement and
the Plan.

17.      Counterparts.    Any grant notice and this Grant Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

18.      Governing Law and Venue.    This Grant Agreement shall be interpreted
and administered under the laws of the State of Delaware. For purposes of
litigating any dispute that arises under this grant or this Award, the parties
hereby submit to and consent to the jurisdiction of the State of Arizona, agree
that such litigation shall be conducted in the courts of Maricopa County,
Arizona, or the federal courts for the United States for the District of
Arizona, where this grant is made and/or to be performed.

19.      Other.    The Grantee represents that the Grantee has read and is
familiar with the provisions of the Plan and this Grant Agreement, and hereby
accepts the Award subject to all of their terms and conditions.

20.      Section 409A Compliance.    The Company believes, but does not and
cannot warrant or guaranty, that the payments due pursuant to this Grant
Agreement qualify for the short-term deferral exception to Section 409A of the
Code as set forth in Treasury Regulation Section 1.409A-1(b)(4). Notwithstanding
anything to the contrary in this Grant Agreement, if the Company determines that
neither the short-term deferral exception nor any other exception to
Section 409A applies to the payments due pursuant to this Grant Agreement, to
the extent any payments are due on the Grantee’s termination of employment, the
term “termination of employment” shall mean “separation from service” as defined
in Treasury Regulation Section 1.409A-1(h). In addition, if Grantee is a
“specified employee” (as defined in Treasury Regulation Section 1.409A-1(i)) and
any payments due pursuant to this Award Agreement are payable on the Grantee’s
“separation from service,” then such payments shall be paid on the first
business day following the expiration of the six month period following the
Grantee’s “separation from service.” This Grant Agreement shall be operated in
compliance with Section

 

9



--------------------------------------------------------------------------------

409A or an exception thereto and each provision of this Grant Agreement shall be
interpreted, to the extent possible, to comply with Section 409A or to qualify
for an applicable exception. The Grantee remains solely responsible for any
adverse tax consequences imposed upon the Grantee by Section 409A.

21.      Confidentiality.    The Grantee acknowledges and agrees that the terms
of this Award Agreement are considered proprietary information of the Company.
The Grantee hereby agrees that Grantee shall maintain the confidentiality of
these matters to the fullest extent permitted by law and shall not disclose them
to any third party. If the Grantee violates this confidentiality provision,
without waiving any other remedy available, the Company may revoke this Award
without further obligation or liability, and the Grantee may be subject to
disciplinary action, up to and including the Company’s termination of the
Grantee’s employment for Cause.

22.      Appendix.    Notwithstanding any provisions in this Grant Agreement,
the grant of the Units shall be subject to any special terms and conditions set
forth in any appendix (or any appendices) to this Grant Agreement for the
Grantee’s country (the “Appendix”). Moreover, if the Grantee relocates to one of
the countries included in the Appendix, the special terms and conditions for
such country will apply to the Grantee, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan. The
Appendix constitutes part of this Grant Agreement.

23.      Imposition of Other Requirements.    The Company reserves the right to
impose other requirements on the Grantee’s participation in the Plan, on the
Units and on any shares of Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require the Grantee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

IN WITNESS WHEREOF, the Company has caused this Grant Agreement to be signed by
its duly authorized representative and the Grantee has signed this Grant
Agreement as of the date first written above.

 

ON SEMICONDUCTOR CORPORATION By:  

 

  [NAME OF OFFICER] GRANTEE By:  

 

  [NAME OF GRANTEE]

 

10